DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed May 24, 2021, and December 3, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “fluid-tightly” in claim 1 is a relative term which renders the claim indefinite. The term “fluid-tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the degree of connection between the base-body and electronic housing is rendered indefinite, as a fluid may be defined as a gas or a liquid, requiring different degrees of sealing the connection opening. For examination purposes “fluid-tightly,” will be considered liquid or gas impermeable.
The term “fluid-permeable,” in claim 2 is a relative term which renders the claim indefinite. The term “fluid-permeable,” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the “fluid-permeability,” of the membrane support device is rendered indefinite, as a fluid may be defined as a gas or a liquid, requiring different degrees of permeability. For examination purposes “fluid-permeable,”  will be considered any permeability.
The term “particle-tightly” in claim 4 is a relative term which renders the claim indefinite. The term “particle-tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the degree of connection between the base-body and separation lattice is rendered indefinite. For the purpose of examination  “particle-tightly,” will be examined as “connected.”
The term “push-through opening” in claim 23 is a relative term which renders the claim indefinite. The term “push-through opening” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “push-through opening,” is not distinguished from simply an “opening,” as such for examination purposes “push-through opening,” will be examined as an “opening.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 7, 9, 11,18 - 20, 25 - 30, and 31-36  are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al. (DE102018114439A1, machine translation).

	As to claim 1, Andrew discloses a degassing unit for an electronics housing (The present invention discloses a pressure equalization device (100) for a battery housing (10), [Abstract]), the degassing unit comprising: 
	a base body (Housing (110), [Abstract]) configured to be connected fluid-tightly to a rim of a pressure compensation opening of the electronics housing and comprising a gas passage opening (see…a housing (110) for connection to the battery housing (10), the housing (110) having a housing through-opening (111 )… the entire fluid flow through the housing through-opening (111) also takes place [Abstract]), where the entire fluid flow occurring through housing (110) would necessitate a liquid impermeable connection to the battery housing (10). 
	With respect to the limitation, “to a rim of a pressure compensation opening of the electronics housing,” it would be obvious to one of ordinary skill in the art to locate the pressure compensation opening in a location of the housing that was advantageous to the escapement of gas and would be a design choice based on the individual geometry of the housing and therefore the location of the base body would be determined by this design choice.  it should be noted the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	wherein the base body (Housing (110), [Abstract]) comprises at least one fastening means action region (external thread (114), [0048]) configured to attach the degassing unit to the electronics housing (The housing (110) has an external thread (114) so that the housing (110) can be screwed into the battery housing opening (12).  [0048]); 
	a semipermeable membrane (semi-permeable membrane (120), [0049]) configured to cover the pressure compensation opening of the electronics housing, 	wherein the semipermeable membrane enables passage of gaseous media from an environment into an interior of the electronics housing and from the interior of the electronics housing into the environment, and wherein the semipermeable membrane prevents passage of liquid media and/or solids therethrough (see…The pressure compensation device (100) also has a semi-permeable membrane (120) which is gas-permeable and liquid-impermeable [0049] … The semipermeable membrane (120) is arranged on the housing (110) , more precisely on the housing passage opening (111) of the housing 110 , such that the entire fluid flow through the housing passage opening (111) also takes place through the semipermeable membrane 120 . [0049]… semi-permeable membranes that are gas-permeable and liquid-impermeable, so that no moisture can penetrate into the interior of the battery housing, as a result of which a battery arranged inside the battery housing is not exposed to moisture. [0002]); 
	a membrane support device (Safety grid (130), [0050]) arranged at an interior side of the base body (Housing (110), [Abstract]) facing the interior of the electronics housing in a mounted state of the degassing unit (see…figure 1), 
	wherein the membrane support device engages at least partially across the gas passage opening (Safety grid (130) which is also arranged on the housing (110) , more precisely on the housing passage opening (111) of the housing (110) , such that the entire fluid flow through the housing passage opening (111) also takes place through the safety grid 130 . [0050]), 
	wherein the membrane support device is positioned at a first distance away from the semipermeable membrane (see…figure 1); 
	a separation lattice (Turbulence device (150), [0054]) comprising lattice openings (The turbulence device (150) in turn has a large number of through-flow openings (151), [0054]), 
	wherein the separation lattice is arranged at the interior side of the base body at a second distance away from the semipermeable membrane (see…figure 1), 
	wherein the second distance is larger than the first distance (see…as shown in figure 1 as (d1) and (d2)); 
	wherein the separation lattice completely engages across the gas passage opening (The entire fluid flow through the housing through-opening (111) also flows through the through-flow openings (151) of the turbulence device (150), [0054]). Where the entire fluid flow passes through openings (151) provides completely engaging.; 
	wherein a surface area spanned by the separation lattice is larger than a cross section of the gas passage opening. The cross section of the gas passage would provide a diameter (d) (d=2r, where r is the radius) of  an annular gas passage, and the surface area (A) of the annular shaped separation lattice is approximately provided by, A =  (2 * π * r2) + (2* π* r2), which is greater than 2r.

    PNG
    media_image1.png
    696
    1182
    media_image1.png
    Greyscale

(Andrew figure 1, modified and annotated for illustration)

	As to claim 2, the rejection of claim 1 is incorporated,  Andrew discloses the membrane support device is fluid-permeable. (see…safety grid (13), [0050]… Due to the lattice structure of the security grid, it is gas-permeable. [0020]).

	As to claim 3, the rejection of claim 2 is incorporated,  Andrew discloses the membrane support device is a lattice section with a plurality of lattice openings. (see…safety grid (13), [0050]… Due to the lattice structure of the security grid, it is gas-permeable. [0020]).

	As to claim 4, the rejection of claim 1 is incorporated,  Andrew discloses the separation lattice is connected particle-tightly to the base body. (A plurality of latching projections 115 are formed on an inner surface of the housing passage opening 111 for fastening the turbulence device 150 so that the turbulence device 150 can be clipped into the housing 110 , more precisely into the housing passage opening 111. [0056])

	As to claim 5, the rejection of claim 1 is incorporated, with respect to the limitation the lattice openings of the separation lattice have a dimension in at least one extension direction that is smaller than 2.0 mm. Examiner notes this is a large range.
	Andrew teaches one purpose of the turbulence device (150) or separation lattice is to prevent the clogging of the safety grid (130) or membrane support device by the passage of hot particles [0039] and further that the entire fluid flow pass through turbulence device (150) [0038]. The opening in separation lattice must be optimized to prevent the clogging of the membrane support device and still provide for the entire fluid flow the openings. 
	It should be noted, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

	As to claim 6, the rejection of claim 1 is incorporated,  Andrew discloses the semipermeable membrane is arranged at the interior side of the base body and is at least partially engaged from behind by the membrane support device. (see … It can be seen from the figures that the safety grid 130 is arranged between the inlet opening
112 of the pressure compensation device 100 and the semi-permeable membrane 120 .  [0050], figure 1 above)

	As to claim 7, the rejection of claim 1 is incorporated,  Andrew discloses the separation lattice is bulged cup-shaped in a direction pointing inwardly into the interior of the electronics housing in the mounting state of the degassing unit. (The turbulence device 150 has an angled and thus inclined jacket wall 152 and an end wall
153 connected to the jacket wall 152 and running perpendicularly to the longitudinal axis L., [0055], as shown in figure 3).

    PNG
    media_image2.png
    696
    1138
    media_image2.png
    Greyscale

(Andrew figures 1 and 3 annotated)
	As to claim 9, the rejection of claim 1 is incorporated, Andrew discloses at least one spacer which holds the separation lattice at the second distance away from the semipermeable membrane, (A plurality of latching projections (115) are formed on an inner surface of the housing passage opening (111) for fastening the turbulence device (150) so that the turbulence device (150) can be clipped into the housing (110) , more precisely into the housing passage opening (111). [0056]). Where latching projections act as spacers latching or clipping the turbulence device (150) a distance (d2) from the semipermeable membrane as shown in figure 1 of Andrew above.
	wherein the at least one spacer is embodied either to project axially inwardly away from the base body or to project axially outwardly away from the separation lattice. (latching projections (115) as shown in figures 1 and 3 of Andrew, project axially inward). 

	As to claim 11, the rejection of claim 1 is incorporated, Andrew discloses n the separation lattice and the membrane support device are embodied separate from each other. (The pressure compensation device (100) also has a turbulence device 150 arranged between the inlet opening (112) of the pressure compensation device 100 and the safety grid (130). [0054], as illustrated in figure 3).

    PNG
    media_image3.png
    835
    892
    media_image3.png
    Greyscale

(Andrew Figure 3 annotated)

	
	As to claim 18, the rejection of claim 1 is incorporated,  Andrew discloses the separation lattice (turbulence device 150) is non-detachably or detachably connected to the base body. (A plurality of latching projections 115 are formed on an inner surface of the housing passage opening 111 for fastening the turbulence device 150 so that the turbulence device 150 can be clipped into the housing 110 , more precisely into the housing passage opening 111 [0056]).

	As to claim 19, the rejection of claim 18 is incorporated,  Andrew discloses the separation lattice  (turbulence device 150) is detachably snapped (clipped) onto the base body. (A plurality of latching projections 115 are formed on an inner surface of the housing passage opening 111 for fastening the turbulence device 150 so that the turbulence device 150 can be clipped into the housing 110 , more precisely into the housing passage opening 111 [0056]).

	As to claim 20,  Andrew discloses the positioning of the safety grid (130) or membrane support device as separate distance apart from the turbulence device (150) or separation lattice as shown in figure 1. 
	With respect to the distance between the separation lattice and the membrane support device in a region of a center of the gas passage opening amounts to at least 0.2 mm. Andrew teaches an appropriately designed pressure equalization device has an even higher level of fire protection, since due to the turbulence device, in the event of a fire inside the battery housing, hot particles, such as sparks, hit the safety grid more evenly, so that the openings in the safety grid are clogged more slowly by the hot particles and the safety grid is more evenly charged with hot particles. [0039]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the spacing between the membrane support device (safety grid (130)) and the (turbulence device (150)) or separation lattice to prevent the deleterious effects on the membrane support device by hot particles. As such it should be noted, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

    PNG
    media_image4.png
    838
    1507
    media_image4.png
    Greyscale

(Andrew Figure 1 annotated)

	As to claim 25, the rejection of claim 1 is incorporated, Andrew discloses a covering hood (Housing cover (40)) connected to an exterior side to the base body. (The pressure compensation device 100 shown in the figures also has a housing cover 140 that can be connected to the housing 110 . [0051]).

	As to claim 26, the rejection of claim 25 is incorporated, Andrew discloses the covering hood comprises at least one venting opening. (The outlet opening 113
being formed by cover passage openings 141 of a housing cover 140 [0048] as shown in figure 3 above).

	As to claim 27, the rejection of claim 25 is incorporated, Andrew discloses the covering hood is fastened by a locking element to the base body. (The pressure compensation device 100 shown in the figures also has a housing cover 140 that
can be connected to the housing 110 .439 An annular projection 145 engages in an annular groove 117 formed in the housing 110 . [0051])

	As to claim 28, the rejection of claim 1 is incorporated, Andrew discloses a housing seal circumferentially surrounding the gas passage opening of the base body at the interior side of the base body.( A sealing ring 160 is arranged between the housing 110 and the battery housing opening 12 . [0048]).

	As to claim 29. the rejection of claim 1 is incorporated, Andrew discloses an emergency degassing spike arranged externally in relation to the semipermeable membrane and extending in an axial direction toward the semipermeable membrane (A piercing device 142 is arranged on an inner side of the housing cover 140 facing towards the semipermeable membrane 120 [0053]), 	
	wherein the emergency degassing spike comprises a tip and the tip, in a state of rest, is positioned at a predetermined distance away from an outer membrane surface of the semipermeable membrane, wherein the outer membrane surface is facing away from the interior of the electronic housing (Semipermeable membrane 120 is deformed in such a way that it comes into contact with puncture device 142, so that the semipermeable membrane 120 is pierced by the piercing device 142. [0053], see figure 1).

    PNG
    media_image5.png
    668
    1098
    media_image5.png
    Greyscale

(Andrew figure 3 annotated)
	As to claim 30, the rejection of clam 29 is incorporated, Andrew discloses the emergency degassing spike is formed at the base body or at a covering hood connected to the base body (A piercing device 142 is arranged on an inner side of the housing cover 140 facing towards the semipermeable membrane 120 [0053]).

	As to claim 31, Andrew discloses a housing wall comprising a pressure compensation opening, wherein the pressure compensation opening is closed by a degassing unit according to claim 1. ((see…The pressure compensation device (100) also has a semi-permeable membrane (120) which is gas-permeable and liquid-impermeable [0049] … The semipermeable membrane (120) is arranged on the housing (110) , more precisely on the housing passage opening (111) of the housing 110 , such that the entire fluid flow through the housing passage opening (111) also takes place through the semipermeable membrane 120 . [0049]). 

	As to claim 32, the rejection of claim 31 is incorporated, Andrew discloses the degassing unit is connected by at least one fastening means to the housing wall (Thread 114, [0048]), 
	wherein the fastening means engages the fastening means action region of the base body of the degassing unit (see…An internal thread 13 is formed on the inside of the battery case opening 12 [0047]… In order to connect the housing 110 to the battery housing 10 , the housing 110 has an external thread 114 so that the housing 110 can be screwed into the battery housing opening 12 [0048]), 
	and wherein the separation lattice is secured between the housing wall of the electronics housing and the base body of the degassing unit (see figure 1).

    PNG
    media_image6.png
    615
    1026
    media_image6.png
    Greyscale

(Andrew figure 1 annotated)

	As to claim 33, the rejection of claim 32 is incorporated, Andrew discloses the separation lattice is indirectly secured with form fit and/or friction fit between the housing wall of the electronics housing and the base body of the degassing unit. (Plurality of latching projections 115 are formed on an inner surface of the housing passage
opening 111 for fastening the turbulence device 150 so that the turbulence device 150 can be clipped into the housing 110 , more precisely into the housing passage opening 111.[0056]) Where the separation lattice, turbulence device (150), is connected to the base body, housing (110) and the housing (110) is then screwed into the battery case wall thereby providing an indirect connected.
As to claim 34,  With respect to the limitation separation lattice is directly secured with form fit and/or friction fit between the housing wall of the electronics housing and the base body of the degassing unit, it should be noted the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

As to claim 35, With respect to the limitation the separation lattice is connected immediately to the housing wall of the electronics housing by the at least one fastening means, wherein the at least one fastening means is a metallic fastening element guided through an opening of at least one fastening tab of the separation lattice. 
The correspondingly designed pressure compensation device is particularly simple in terms of its assembly. In addition, a corresponding arrangement of the semipermeable membrane and the security grid enables simplified fixing or fastening of the security grid within the pressure compensation device [0036]… The connection of the security grid 130 in the housing 110 in the area of the housing through opening 111 is by encapsulation of a peripheral area of the security grid 130 through the material of the housing 110 realized. From the figures it can be seen that the security grid 130 between the entrance opening 112 the pressure compensation device 100 and the semipermeable membrane 120 is arranged. [0050]
The safety grid is preferably designed as a metal grid. The metal preferably includes iron and/or steel and/or copper and/or tungsten and/or chromium and/or nickel and/or vanadium or an alloy of these materials.[0019]
It should be noted the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  


	As to claim 36, the rejection of claim 31 is incorporated, Andrew discloses the electronics housing is a battery housing configured to accommodate battery cells. (The present invention relates to a pressure compensation device for a battery case. Furthermore, the present invention relates to a battery housing with a pressure compensation device. [0001])


Claims 8, 10, 12-17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al. (DE102018114439A1, machine translation), in view of Ball et al. (DE102012022346B4, machine translation)

	As to claim 8, the rejection of claim 1 is incorporated,  Andrew discloses a battery housing with a degassing unit and further teaches a separation lattice which is planar configuration (The end wall (153), [0055], see figures above), but does not explicitly teach the separation lattice is substantially of a planar configuration.
	In the same field of endeavor Ball, discloses a battery housing with a degassing unit [Abstract] and further teaches the separation lattice (Membrane support grid 52.2, [0056]) is substantially of a planar configuration.( as shown in figure 15 is substantially planar). It can be provided that the carrier body freely carries the inner membrane protective body arranged on its inner side of the carrier body with the membrane lying in between. This not only enables simple and cost-effective production, but also particularly space-saving installation conditions or installation options. [0022].

    PNG
    media_image7.png
    321
    454
    media_image7.png
    Greyscale

(Ball figure 15)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the inner member protective body  of Ball to provide additional installation options with wider market acceptance, and potentially reduce manufacturing cost.

	As to claim 10, the rejection of claim 1 is incorporated, Andrew does not explicitly disclose dimensions of lattice openings of the membrane support device are larger than dimensions of the lattice openings of the separation lattice.
	 Ball discloses the dimensions of lattice openings (d3) of the membrane support device (Carrier body 31.2, [0056]) are larger than dimensions of the lattice openings (d2) of the separation lattice. (Membrane support grid 52.2, [0056]), As shown in figure 17 of Ball.		The membrane support grid 52.1, 52.2 overlaps the membrane 45 on the membrane inner side 49 and in doing so, viewed in the direction of the housing interior 23, engages the membrane 45 from behind. The membrane support grid 52.1, 52.2 has several membrane support grid webs 53.1 provided to support the membrane cover part 50 of the membrane 45 or the membrane 45 against handling-related damage and against plastic deformations caused by the action of external gas and/or water pressure [0056].

    PNG
    media_image8.png
    585
    670
    media_image8.png
    Greyscale

(Ball figure 17 annotated)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the membrane support grid of Ball to prevent damage to the membrane.

	As to claim 12, the rejection of claim 1 is incorporated, Andrew does not explicitly disclose the separation lattice and the membrane support device are embodied together as one piece.
	 Ball discloses the separation lattice (Membrane support grid 52.2) and the membrane support device (Carrier body 31.2) are embodied together as one piece.(The carrier body 31.1, 31.2 is firmly connected to a membrane inner protective body 51.1, 51.2 which is arranged on its carrier body inside 33.1, 33.2 and contains a membrane support grid 52.1, 52.2., [0056]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the membrane support grid of Ball to prevent damage to the membrane.[0056]

	As to claim 13, the rejection of claim 12 is incorporated, Andrew does not explicitly disclose the membrane support device is embodied as an axial support bulge of the separation lattice.
	  Ball discloses the membrane support device is embodied as an axial support bulge of the separation lattice. (see…figure 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the membrane support grid of Ball to prevent damage to the membrane.[0056]

	As to claim 14, the rejection of claim 13 is incorporated, Andrew does not explicitly disclose the axial support bulge is arranged centrally in relation to the gas passage opening.
	 Ball the axial support bulge is arranged centrally in relation to the gas passage opening.(see…figure17)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the membrane support grid of Ball to prevent damage to the membrane.[0056]

	As to claim 15, the rejection of claim 13 is incorporated, Andrew does not explicitly disclose the axial support bulge of the separation lattice forms a lattice section of the membrane support device.
	 Ball the axial support bulge of the separation lattice forms a lattice section of the membrane support device.(see…figure 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the membrane support grid of Ball to prevent damage to the membrane.[0056]


    PNG
    media_image9.png
    493
    623
    media_image9.png
    Greyscale

(Ball figure 17 annotated)

	As for claim 16,the rejection of claim 1 is incorporated, Andrew is silent on a filter medium supported by the separation lattice, wherein the filter medium comprises a lattice material and/or a nonwoven material. 
	Ball discloses On its inner surface facing the membrane, the hood can be provided with a dust filter made of metal, which completely covers the degassing bores of the hood. [0002]. Where the dust filter facing the membrane would be supported by the separation lattice.
	The filter membrane is used to protect the interior of the tank pressure sensor against liquid media and dust. [0004].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the dust filter of Ball to particulates from entering the battery.
	
	As for claim 17,the rejection of claim 16 is incorporated, Andrew is silent on the filter medium comprises a metallic material or consists of a metallic material.
	Ball discloses On its inner surface facing the membrane, the hood can be provided with a dust filter made of metal, [0002].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the dust filter of Ball to particulates from entering the battery.

	As for claim 21,the rejection of claim 1 is incorporated, Andrew is silent the fastening means action region of the base body comprises a bore open toward the interior side of the base body and/or an exterior side of the base body.
	Ball discloses the metal sleeves 34.1, 34.2 are designed here as internally threaded sleeves so that, as shown by way of example in figure 17, a screw 35 provided with a screw head 35.1 can be screwed into the respective internal thread of the respective metal sleeve 34.1, 34.2 . [0051] see figure 17.
	In the event of a fire, a construction of this type can be used to ensure adequate protection against the high voltage in the housing or against the high voltage of the battery arranged in the housing. [0023].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the sheet metal of Ball to protect against high voltage in the housing.


    PNG
    media_image10.png
    496
    643
    media_image10.png
    Greyscale

(Ball Figure 17 annotated)

	As to claim 22,the rejection of claim 1 is incorporated, Andrew  discloses a membrane support made of metal [0019] but does not explicitly disclose the separation lattice is a sheet metal part.
	Ball discloses it can be provided that the housing is a metal housing and the membrane-internal protection body is a metal membrane-internal protection body and that the, preferably made of a metal Sheet metal [0023].
	In the event of a fire, a construction of this type can be used to ensure adequate protection against the high voltage in the housing or against the high voltage of the battery arranged in the housing. [0023].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate the sheet metal of Ball to protect against high voltage in the housing.

	As to claim 23,the rejection of claim 22 is incorporated, Andrew does not explicitly disclose the separation lattice comprises at least one push-through opening aligned with at least one blind bore of the base body.
	Ball discloses the carrier body 31.2, …can be provided with threads or threaded sleeves 34.2 made of metal, into which the associated openings 30 or Holes in the housing wall 29 of the metal housing 21 and also through associated openings 81 and Metal screws 35 inserted through holes in the inner membrane protective body 51.2 are screwed in [0070], see figure 17.
	In the second exemplary embodiment of a battery housing 20 according to the invention, shown in FIGS body 51.2 is releasably attached to the metal housing 21 by means of a metal fastener, for example by means of metal screws 35.[0070].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate fastener means of Ball to provide easily releasable means of replacing or maintaining the degassing unit on the battery housing.[0070].


    PNG
    media_image11.png
    728
    1200
    media_image11.png
    Greyscale

(Ball Figure 17 annotated)


	As to claim 24, the rejection of claim 1 is incorporated, Andrew does not explicitly disclose the separation lattice comprises at least one fastening tab, wherein the fastening tab is configured to connect the separation lattice immediately to a housing wall of the electronics housing.
	Ball discloses shown in FIGS body 51.2 is releasably attached to the metal housing 21 by means of a metal fastener, for example by means of metal screws 35. For this purpose, … the inner membrane protective body 51.2 (separation lattice) are screwed in, the screw head 35.1 of which rests against the inner wall of said metal housing wall 29 when the components mentioned are screwed with the respective screw 35 and braced against one another. [0070], see figure 17 above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrew to incorporate fastener means of Ball to provide easily releasable means of replacing or maintaining the degassing unit on the battery housing.[0070].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728